Name: COMMISSION REGULATION (EC) No 3423/93 of 13 December 1993 amending Council Regulation (EEC) No 2915/79 determining the group of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  EU finance;  agricultural policy
 Date Published: nan

 No L 312/8 Official Journal of the European Communities 15. 12. 93 COMMISSION REGULATION (EC) No 3423/93 of 13 December 1993 amending Council Regulation (EEC) No 2915/79 determining the group of products and the special provisions for calculating levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Article 1 Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 ( 1 ) thereof, Regulation (EEC) No 2915/79 is hereby amended as follows : Having regard to Council Regulation (EEC) No 804/68 of 26 June 1968 on the common organization of the market in milk and milk products f), as last amended by Regula ­ tion (EEC) No 2071 /92 (4), and in particular Article 14 (6) thereof, Whereas Commission Regulation (EEC) No 2551 /93 of 10 August 1993, amending Annex I to Council Regula ­ tion (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (^ provides for amendments with effect from 1 January 1994 for certain cheeses falling within CN code 0406 ; Whereas Article 14 of Regulation (EEC) No 804/68 provides for the application of an import levy on the products covered by it ; 1 . Article 8 is replaced by the following : 'Article 8 Without prejudice to the provisions of Article 12, the levy on 100 kilograms of a product in group 11 shall be equal to the threshold price less : (a) ECU 249,30 per 100 kilograms, if it is a product falling within CN code 0406 90 25 or 0406 90 27, with a fat content by weight of dry matter of not more than 48 % ; (b) ECU 249,30 per 100 kilograms and increased by a component equal to ECU 24,18 , if it is a product falling within CN code 0406 90 25 or 0406 90 27, with a fat content by weight of dry matter of more than 48 % ; (c) ECU 261,37 per 100 kilograms, if it is a product falling within CN code 0406 90 29, 0406 90 31 or 0406 90 50 or "Tulum Peyniri" cheese falling within CN code ex 0406 90 86, 0406 90 87 or 0406 90 88, excluding the products in (d) ; (d) ECU 294,13 per 100 kilograms, if it is "Halloumi" cheese falling within CN code ex 0406 90 50, 0406 90 86, 0406 90 87 or 0406 90 88, on condition that the price charged on importation is not lower than the amount which is deducted from the threshold price. However, the price on importation for the products referred to in (c) and (d) may not be lower than ECU 243,27 per 100 kilograms.' Whereas, pursuant to Article 14 (6) of Regulation (EEC) No 804/68 , Council Regulation (EEC) No 2915/79 (6), as last amended by Regulation (EEC) No 3798/91 (^ deter ­ mines the group of products and the special provisions for calculating levies on milk and milk products ; whereas the necessary adjustments should be made to Regulation (EEC) No 2915/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 34, 9 . 2. 1979, p. 2 . (2) OJ No L 312, 27. 10 . 1989, p. 5. (3) OJ No L 148, 28 . 6. 1968, p. 13 . (4) OJ No L 215, 30. 7. 1992, p . 64. 0 OJ No L 241 , 27. 9 . 1993, p . 1 . (6) OJ No L 329, 24. 12. 1979, p . 1 . o OJ No L 357, 28 . 12. 1991 , p . 3 . 2. In the Annex, the group of products belonging to group 1 1 is replaced by the following : 15. 12. 93 Official Journal of the European Communities No L 312/9 'Number of group Groups of products according to the combined nomenclature Pilot product for each group of product 1 1 0406 1 0 Whole cheese, having matured for six to eight weeks, 0406 30 with a fat content of 45 % by weight of dry matter, 0406 90 23 without packaging' 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 73 0406 90 75 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 82 0406 90 84 0406 90 85 0406 90 86 0406 90 87 0406 90 88 0406 90 93 0406 90 99 Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1993 . For the Commission Rene STEICHEN Member of the Commission